Citation Nr: 0601632	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  97-32 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the overpayment of death pension benefits in the 
original amount of $18,358.00 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the original amount of $18,358.00, 
to include the issue of whether waiver of recovery is 
prohibited by misrepresentation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
Committee denied a claim of entitlement to waiver of recovery 
of an overpayment of death pension benefits in the original 
amount of $18,358.00 on the basis that waiver of recovery was 
prohibited by misrepresentation.  The appellant submitted a 
notice of disagreement with respect to the issues of whether 
the overpayment of death pension benefits was properly 
created, and whether she was entitled to waiver of recovery 
of those overpaid benefits.  The Committee issued a Statement 
of the Case (SOC) solely on the issue of entitlement to 
waiver of recovery, and the appellant perfected her appeal to 
the Board as to that issue.

The case was before the Board in August 1998 at which time 
the Board deferred adjudication of the claim of entitlement 
to waiver of recovery as an SOC was pending on the separate 
issue of whether the debt was properly created.  See 
38 C.F.R. § 1.911(c) (2005); VAOPGCPREC 6-98 (Apr. 24, 1998).  
See also Manlincon v. West, 12 Vet. App. 238 (1999).  
Thereafter, the Committee conducted an audit of the creation 
of the debt, but did not issue an SOC on the issue of whether 
the debt was properly created to afford the appellant her 
right to appeal the issue of the proper creation of the debt.  
The case was certified to the Board and, in July 2000, the 
Board remanded the claim again to the Committee for the 
issuance of an SOC.  The Committee issued an SOC on the issue 
of the proper creation of the debt in March 2005, and the 
appellant timely perfected her appeal on that issue.


FINDINGS OF FACT

1.  In November 1990, the appellant was granted death pension 
benefits based on her report of no income.

2.  The RO notified the appellant at the time of the original 
award, as well as subsequent correspondence, that the amount 
of, and her continued eligibility for, death pension benefits 
was based on countable annual income, and that she should 
notify VA of any change in her income.

3.  The appellant affirmatively denied any earned income on 
her Improved Pension Eligibility Verification Reports (EVR) 
covering the years 1990 and 1991, but she later repaid an 
overpayment of death pension benefits when VA discovered 
unreported earned income for 1990 and 1991.

4.  The appellant affirmatively denied any earned income on 
her EVR's covering the years 1992, 1993 and 1994 and the RO 
awarded her full death pension benefits based upon her self-
report of no income.

5.  The RO later discovered that the appellant had wage 
income of $4,487 from May 8, 1992 to December 31, 1992, 
$4,302 from January 7, 1993 to December 31, 1993, and $4,620 
from January 1994 to November 8, 1994 while working with 
Printing Assistance, Inc.

6.  The appellant has provided no documentary proof to 
establish the claimed unreimbursed expenses totaling $7,500 
for "Gastos Medicinas" for the years 1992, 1993 and 1994.

7.  An overpayment of death pension benefits in the original 
amount of $18,358.00 was validly created as a result of the 
appellant's failure to report earned income of $4,487 in 
1992, $4,302 in 1993 and $4,620 in 1994

8.  The appellant's willful misrepresentation of material 
fact and act of bad faith bars her from seeking waiver of 
recovery of the $18,358.00 in overpaid death pension benefits


CONCLUSIONS OF LAW

1.  The overpayment of death pension benefits in the original 
amount of $18,358.00 was validly created.  38 U.S.C.A. §§ 
5107, 5302 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
3.277(a) (2005); VAOPGCPREC 6-98 (Apr. 24, 1998).

2.  Waiver of recovery of an overpayment of death pension 
benefits in the original amount of $18,358.00 is precluded by 
reason of misrepresentation and bad faith on the part of the 
appellant.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965, 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The appellant contends that an alleged overpayment of death 
pension benefits in the original amount of $18,358.00 was not 
properly created.  Alternatively, she contends that she is 
not responsible for repayment of the alleged debt.  
Historically, she was determined to be eligible to death 
pension benefits in a November 1990 RO decision.  Her 
application for benefits, received in August 1990, revealed 
no sources of income for the appellant, but a Social Security 
benefit on behalf of her children.  

The appellant's award letter, dated November 14, 1990, 
contained the following advisement:

Your claim for PENSION has been approved as 
follows:

EFFECTIVE DATE: 9-01-90
MONTHLY RATE: $256.00
COUNTABLE ANNUAL INCOME: 04008
MAXIMUM ANNUAL RATE: 05941

EFFECTIVE DATE: 3-01-91
MONTHLY RATE: $495.00
COUNTABLE ANNUAL INCOME: 00000
MAXIMUM ANNUAL RATE: 07091

EFFECTIVE DATE: 6-01-92
MONTHLY RATE: $377.00
COUNTABLE ANNUAL INCOME: 00000
MAXIMUM ANNUAL RATE: 04535

The VA pays a pension to make up the 
difference between your countable annual 
income and the maximum annual rate.  To 
determine your monthly payment rate, subtract 
your countable annual income from the maximum 
annual rate and divide by 12.  Round this 
answer down to the nearest whole dollar 
amount.

The veteran's death was not related to a 
service-connected disease or injury.

This award action is based on countable annual 
income of $4008 from August 13, 1990.  In 
determining the countable income we included 
the following sources of income as reported by 
you:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$00000; RETIREMENT $00000; INTEREST 
$00000; INSURANCE $00000; AND OTHER 
INCOME $00000.

WILLIAM: 	EARNED $00000; SOCIAL SECURITY 
$04008; AND OTHER INCOME $00000.

JORGE: 		EARNED $00000; SOCIAL SECURITY 
$00000; AND OTHER INCOME $00000.

Included are benefits for your children.  
[Y]ou must notify us immediately if there is 
any change in the number or status of your 
dependents.  Failure to promptly notify the VA 
of a dependency change will result in the 
creation of an overpayment in your account.

Payments for JORGE based on school attendance 
continue until June 1, 1992.

Your rate of VA pension is directly related to 
your/your family's income.  Adjustment to your 
payments must be made whenever your/your 
family's income changes.  Therefore, you must 
notify us immediately if income is received 
from a source other than that shown above.  
Failure to inform the VA promptly of income 
changes may result in the creation of an 
overpayment in your account.

Please read the enclosed VA Form 21-8767.  It 
contains important information about rights to 
receive this benefit ...

(emphasis added).

The appellant received similar letters on March 4, 1991 and 
July 22, 1991.  In September 1991, she submitted an Improved 
Pension Eligibility Verification Report (EVR) declaring 
"$0" for "TOTAL WAGES FROM ALL EMPLOYMENT" for the time 
period from September 1990 to August 1991, and estimated 
"$0" "TOTAL WAGES FROM ALL EMPLOYMENT" for the upcoming 
year.  She also reported no family medical expenses.  An 
October 1991 RO letter informed her that she was entitled to 
a currently monthly rate of $622 based upon her report of $0 
of net countable income.  At that time, she was advised 
"NOTIFY US IMMEDIATELY IF THERE IS ANY CHANGE IN YOUR INCOME 
OR NET WORTH AND OF ANY CHANGES IN YOUR MARITAL STATUS OR THE 
NUMBER OF YOUR DEPENDENTS."  (emphasis original).  

On November 25, 1991, the appellant was advised of a cost of 
living adjustment to her pension benefits.  At that time, she 
was advised that her monthly rate of $646 was based upon her 
report of $0 of net countable income.  She was further 
advised as follows:

"IF THE INCOME INFORMATION SHOWN ABOVE IS NOT 
CORRECT, PLEASE FURNISH AN ACCURATE STATEMENT OF 
YOUR INCOME FROM ALL SOURCES.  IF, AT A LATER 
DATE, THERE IS ANY CHANGE IN THE NUMBER OF YOUR 
DEPENDENTS OR CHANGE IN INCOME OTHER THAN THE 
DECEMBER 1 SOCIAL SECURITY INCREASE (RECEIVED IN 
THE JANUARY 3 PAYMENT), YOU SHOULD NOTIFY US 
IMMEDIATELY ..."

(emphasis original).

In September 1992, the appellant submitted an EVR declaring 
"$0" for "TOTAL WAGES FROM ALL EMPLOYMENT" for the time 
period from September 1991 to August 1992, and estimated 
"$0" "TOTAL WAGES FROM ALL EMPLOYMENT" for the upcoming 
year.  She did not return a VA Form 21-8416 claiming 
unreimbursed medical expenses.  On November 25, 1992, the RO 
advised the appellant that her monthly rate of $665 was based 
upon her report of $0 of net countable income.  Again, she 
was provided an advisement that her entitlement to pension 
benefits was income sensitive, and that she had an 
affirmative duty to immediately report any changes of "YOUR 
INCOME FROM ALL SOURCES."  (emphasis original).

On May 19, 1993, the RO receive information showing that the 
appellant had earned income for the years 1990 and 1991.

A June 1993 RO letter advised the appellant of her current 
and projected monthly rates predicated on her report of no 
countable annual income.  She was again advised that her 
pension award was income sensitive, and that she held the 
duty to promptly notify the RO of income changes in order to 
prevent an overpayment in her account.

By letter dated September 16, 1993, the RO advised the 
appellant that it had received a confirmatory statement from 
an income payer that she had earned income 1990 and 1991 that 
she failed to report.

On September 24, 1993, the appellant submitted an EVR 
declaring "$0" from "GROSS WAGES FROM ALL EMPLOYMENT" for 
the time period from September 1992 to August 1993, and 
estimated no income for the upcoming year.  She did not 
return a VA Form 21-8416 claiming unreimbursed medical 
expenses.

On September 14, 1993, the RO provided the appellant an award 
letter advising her as follows:

We amended your PENSION award as follows:

EFFECTIVE DATE: 8-01-93
MONTHLY RATE: $665.00
COUNTABLE ANNUAL INCOME: 00000
MAXIMUM ANNUAL RATE: 07985

EFFECTIVE DATE: 9-29-93
MONTHLY RATE: $557.00
COUNTABLE ANNUAL INCOME: 00000
MAXIMUM ANNUAL RATE: 06689

EFFECTIVE DATE: 6-01-94
MONTHLY RATE: $425.00
COUNTABLE ANNUAL INCOME: 00000
MAXIMUM ANNUAL RATE: 05106

VA pays a pension to make up the difference 
between your countable annual income and a 
maximum annual rate.  You can determine the 
monthly payment rate as follows:

(1)   subtract countable income from the 
maximum annual rate;
(2)   divide that answer by 12;
(3)   round this answer down to the nearest 
whole dollar.

We based this award on countable annual income 
of $ 0 from August 1, 1993.  To determine your 
countable income, we included the following 
sources of income you reported:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$00000; RETIREMENT $00000; INTEREST 
$00000; INSURANCE $00000; AND OTHER 
INCOME $00000.

WILLIAM: 	EARNED $00000; SOCIAL SECURITY 
$00000; AND OTHER INCOME $00000.

JORGE: 		EARNED $00000; SOCIAL SECURITY 
$00000; AND OTHER INCOME $00000.

From September 23, 1993 we based your award of 
countable income of $0.  We determined your 
countable income by including the following 
sources of income:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$00000; RETIREMENT $00000; INTEREST 
$00000; INSURANCE $00000; AND OTHER 
INCOME $00000.

WILLIAM: 	EARNED $00000; SOCIAL SECURITY 
$00000; AND OTHER INCOME $00000.

JORGE: 		EARNED $00000; SOCIAL SECURITY 
$00000; AND OTHER INCOME $00000.

Included are benefits for your children.  
[Y]ou must notify us immediately if there is 
any change in the number or status of your 
dependents.  Failure to promptly notify the VA 
of a dependency change will result in the 
creation of an overpayment in your account.

Payments for JORGE based on school attendance 
continue until September 29, 1993.

Payments for WILLIAM based on school 
attendance continue until June 1, 1994.

Your rate of VA pension is directly related to 
your/your family's income.  Adjustment to your 
payments must be made whenever your/your 
family's income changes.  Therefore, you must 
notify us immediately if income is received 
from a source other than that shown above.  
Failure to inform the VA promptly of income 
changes may result in the creation of an 
overpayment in your account.

Please read the enclosed VA Form 21-8767.  It 
contains important information about rights to 
receive this benefit ...

(emphasis added).

On October 5, 1993, the RO provided the appellant an award 
letter advising her of an adjustment of her monthly award and 
notifying her the award was based upon her report of "$0" 
of countable annual income.  She was provided advisements as 
to her eligibility and reporting requirements in language 
substantially similar to the September 14, 1993 award letter.

By letter dated December 1993, the appellant was notified the 
adjustments had been made to her monthly pension award from 
December 1990 to January 1992 based upon her earned income.  
Her overpayment amount would be provided in a separate 
letter.  On January 6, 1994, the RO advised her of an 
overpayment of $1,756.80 in death pension benefits, and her 
appellate rights.  She did not dispute the validity of the 
debt nor request waiver of the overpayment.  The RO recouped 
the overpayments of death pension benefits for the years 1990 
and 1991.

On July 20, 1994, the RO provided the appellant an award 
letter advising her of an adjustment of her monthly award and 
notifying her the award was based upon her report of "$0" 
of countable annual income.  Again, she was provided notice 
as to her eligibility and reporting requirements in language 
substantially similar to the September 14, 1993 award letter.

On September 27, 1994, the appellant submitted an EVR 
declaring "$0" from "GROSS WAGES FROM ALL EMPLOYMENT" for 
the time period from September 1993 to August 1994, and 
estimated no income for the upcoming year.  She did not claim 
any unreimbursed medical expenses.

Again, by letter dated October 6, 1994, the RO provided the 
appellant an award letter advising her of an adjustment of 
her monthly award and notifying her the award was based upon 
her report of "$0" of countable annual income.  She was 
provided notice as to her eligibility and reporting 
requirements in language substantially similar to the 
September 14, 1993 award letter.

On June 26, 1995, the RO provided a letter to the appellant 
indicating that, based upon information provided by her, she 
had previously unreported income in the amount of $4,487 from 
February 1992 to the present.  This resulted an adjustment of 
her monthly rates as follows:

Monthly Rate		Effective Date
$167.00		Feb 1, 1992
183.0	Dec 1, 1992
198.00			Dec 1, 1993
214.00			Dec 1, 1994
74.00			Feb 24, 1996

At that time, the appellant was advised that payments would 
continue at the current rate for 60 days following the notice 
to allow her time to submit evidence that the proposed action 
should not be taken.  She was further advised that she could 
minimize further overpayment if she allowed the RO to adjust 
her payments before the expiration of the 60-day period.  She 
was also advised of her right to a hearing.

In February 1996, the RO received three separate VA Form 21-
4192's (REQUEST FOR EMPLOYMENT INFORMATION IN CONNECTION WITH 
CLAIM FOR DISABILITY BENEFITS" showing the appellant earned 
$4,487 from May 8, 1992 to December 31, 1992, $4,302 from 
January 7, 1993 to December 31, 1993, and $4,620 from January 
1994 to November 8, 1994.  The RO later received further 
information from Printing Assistance, Inc., indicating wages 
in actual amounts of $4,302.92 in 1993, and $4,620.83 in 
1994.  Her employment was described as "INTERMITTENT" and 
that she last worked as a newspaper inserter in August 1994.

In April 1996, the appellant submitted extensive 
documentation claiming unreimbursed medical expenses for the 
years 1992, 1993, 1994 and 1995.  For 1992, the RO accepted 
unreimbursed medical expenses in the amount of $2,107.45, but 
declined to accept a claimed amount of $2,400.00 for "Gastos 
Medicinas."  For 1993, the RO accepted unreimbursed medical 
expenses in the amount of $1,923.70, but declined to accept a 
claimed amount of $2,500.00 for "Gastos Medicinas."  For 
1994, the RO accepted unreimbursed medical expenses in the 
amount of $1,884.25, but declined to accept a claimed amount 
of $2,600.00 for "Gastos Medicinas."

By letter dated September 30, 1996, the RO advised the 
appellant of an adjustment to her monthly pension rates as 
follows:

We have changed your VA pension because the 
evidence received from you concerning your income 
and medical expenses for the yea[r]s 1992, 1993, 
1994 and 1995 have been considered.  

Your Monthly Pension

		Starting February 1, 1992, you're entitled 
to $315.00 monthly
		Starting December 1, 1992, you're entitled 
to $332.00 monthly.
		Starting February 1, 1993, you're entitled 
to $331.00 monthly
		Starting December 1, 1993, you're entitled 
to $345.00 monthly
		Starting February 1, 1994, you're entitled 
to $315.00 monthly
		Starting December 1, 1994, you're entitled 
to $588.00 monthly
		Starting December 1, 1995, you're entitled 
to $603.00 monthly
		Starting February 24, 1996, you're entitled 
to $460.00 monthly

How We Figure Your Pension

Your pension rate depends on your income and 
the number of your dependents.

Medical expenses that you paid may be used 
to reduce the income we count.  Please keep 
receipts for your medical expenses.  We may 
need them.

Income We Counted

		We counted the income shown below to figure 
your pension from February 1, 1992.

For Yourself:		$4,487 income from earnings, 
$0 from Social Security, $0 income from 
retirement, and $0 income from other 
sources.

For William:		$0 income from earnings, $0 
from Social Security, $0 income from 
retirement, and $0 income from other 
sources.

		We counted the $2,107.00 in medical expenses 
you reported.

		We counted the income shown below to figure 
your pension from February 1, 1993.

For Yourself:		$4,302 income from earnings, 
$0 from Social Security, $0 income from 
retirement, and $0 income from other 
sources.

For William:		$0 income from earnings, $0 
from Social Security, $0 income from 
retirement, and $0 income from other 
sources.

		We counted the $1,923.00 in medical expenses 
you reported.

		We counted the income shown below to figure 
your pension from February 1, 1994.

For Yourself:		$4,620 income from earnings, 
$0 from Social Security, $0 income from 
retirement, and $0 income from other 
sources.

For William:		$0 income from earnings, $0 
from Social Security, $0 income from 
retirement, and $0 income from other 
sources.

		We counted the $1,884.00 in medical expenses 
you reported.

		We counted the income shown below to figure 
your pension from December 1, 1994.

For Yourself:		$0 income from earnings, $0 
from Social Security, $0 income from 
retirement, and $0 income from other 
sources.

For William:		$0 income from earnings, $0 
from Social Security, $0 income from 
retirement, and $0 income from other 
sources.

Medical Expenses Not Counted

		We could not count the following:

Amount	Item			Reason
$7,500	medicine expenses	Medicine expenses 
claim for the year 1992 
to 1994 did not show the 
exact date of payment 
nor receipts submitted.

Medical expenses for 1995 were not counted 
because you have no countable income since 
12-01-94.

	We're paying you additional benefits for 
your child, William.  Let us know right away 
if there is any change in the status of your 
dependents.



Your Responsibilities

	You should tell us right away if any one of 
the following happens:

*	your family income changes
*	you gain or lose a dependent
*	your net worth increases (cash, bank 
accounts, investments, and real estate 
except your home)
*	you move
*	you and your spouse separate

If You Think We're Wrong

Of you think our decision is wrong, you 
should write and tell us why.  The enclosed 
VA Form 4107 explains your right to appeal.

You Owe VA Money

Our records show you still owe VA some 
money.  We are reminding you that we will 
take all or part of your check to apply 
towards this debt.
...
On October 12, 1996, the appellant was notified that the 
proposed adjustment of her death pension rates had been 
implemented, and advised of her appellate rights.  By letter 
dated October 26, 1995, the RO advised the appellant of an 
overpayment of death pension benefits in an amount of 
$18,358.00.

By letter dated March 19, 1999, the RO provided the appellant 
an audit of her overpayment in death pension benefits since 
1990.  This audit explains in detail the basis for the 
overpayment in death pension benefits for the time period 
from February 1, 1992 to December 1994 taking into account 
her verified earned income and accepted unreimbursed medical 
expenses for each year.

II.  Validity of debt

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
appellant disputes that she was overpaid death pension 
benefits in the amount of $18,358 solely on the basis that 
the RO has failed to take into account unreimbursed medical 
expenses that reduces her calculated amount of countable 
annual income for the years 1992, 1993 and 1994.  Thus, the 
appellant has disputing the validity of the debt.  See 
VAOPGCPREC 6-98 (Apr. 24, 1998); 38 C.F.R. § 1.911(c) (2004).

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.23 (2005).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2005).  Certain expenses, including unreimbursed medical 
expenses, may be deducted from countable annual income during 
the 12-month annualization period in which they were paid.  
38 C.F.R. § 3.272 (2005).

In April 1996, the appellant submitted an itemized list of 
her claimed unreimbursed medical expenses for the years 1992, 
1993 and 1994.  At this time, she submitted supporting 
documentation and receipts for most of her claimed expenses.  
VA has accepted most of her claimed unreimbursed medical 
expenses as established by the documentary evidence of 
record, but has specifically declined to accept alleged 
expenses for her "Gastos Medicinas."  She alleges 
unreimbursed medical expenses for "Gastos Medicinas" of 
$2,400.00 in 1992, $2,500.00 in 1993 and $2,600.00 for 1994.  
She has not provided, however, any receipts of the medicine, 
or medicines, that she purchased.  VA may require from any 
person who is an applicant for pension benefits such 
information, proofs and evidence as deemed necessary to 
determine the annual income.  38 C.F.R. § 3.277(a) (2005).  
The appellant has failed in her duty to submit documentary 
proof to establish the claimed unreimbursed expense of 
"Gastos Medicinas" for the years 1992, 1993 and 1994.  
Thus, these claimed unreimbursed medical expenses totaling 
$7,500 may not be accepted in determining her countable 
annual income for each year in question.

VA has provided the appellant a letter on September 30, 1996 
calculating how they arrived at a figure of $18,358 of 
overpaid pension benefits.  This calculation took into 
account her discovered and verified earned income for the 
years 1992, 1993 and 1994.  This calculation also took into 
account her accepted unreimbursed medical expenses for the 
years in question.  As held above, the appellant has failed 
in her duty to submit documentary proof to establish the 
claimed unreimbursed expense of "Gastos Medicinas" for the 
years 1992, 1993 and 1994.  Upon review of the RO's September 
1996 letter and the audit conducted in March 1999, the Board 
finds that the overpayment of death pension benefits has been 
properly calculated.  There is no argument or suggestion that 
the creation of the debt at issue is the sole result of VA 
administrative error.  See 38 U.S.C.A. § 5112(b)(10) (West 
2002); 38 C.F.R. § 3.500(b)(2) (2005) (the effective date of 
reduction or discontinuance of pension by reason of an 
erroneous award based solely on administrative error shall be 
the date of last payment).  The Board, therefore, finds that 
the overpayment of death pension benefits in the original 
amount of $18,358 was properly created.

III.  Bar to recovery

The Committee has determined that waiver of recovery is 
prohibited in this case as the overpayment in death pension 
benefits to the appellant was the result of willful 
misrepresentation of material facts.  38 U.S.C.A. § 5302(c) 
(West 2002).  A debtor's conduct is deemed to constitute bad 
faith "if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking unfair 
advantage of the ... Government."  Any misrepresentation of 
material fact must be "more than non-willful or mere 
inadvertence."  38 C.F.R. § 1.962(b) (2005).

The facts in this case show that the appellant first became 
eligible for death pension benefits in 1990.  RO award 
letters dated November 1990, March 1991 and July 1991 
explained, in clear language, the she was awarded pension 
benefits on the basis of report of "$0" of countable annual 
income, that her entitlement to benefits was income 
sensitive, that she had an affirmative duty to report any 
income changes promptly, and that her failure to promptly 
report income changes could result in an overpayment of 
benefits.

On her EVR's covering the years 1990 and 1991, the appellant 
affirmatively denied the receipt of any earned income, and 
was awarded full death pension benefits based upon her report 
of income.  The RO later discovered from an income matching 
program that the appellant had earned income for the years 
1990 and 1991.  This failure to report unearned income 
resulted in an overpayment of death pension benefits that was 
recouped by the RO.  Additional RO letters dated June 1993, 
September 1993, October 1993, July 1994 and October 1994 
again reported that she was being awarded death pension 
benefits based upon her report of no annual countable income, 
that her entitlement to benefits was income sensitive, that 
she held an affirmative duty to report any income changes in 
annual countable income, and that her failure to promptly 
notify the RO of any errors in calculating her income or 
changes in future income could result in an overpayment of 
benefits.

This evidence cited above clearly establishes that the 
appellant was provided ample advisements as to her 
eligibility requirements for death pension benefits.  The 
instance of overpayment of benefits for the years 1990 and 
1991 could not have more clearly placed the appellant on 
notice of her duty to report any earned income for the 
reporting year.  Despite this prior history, the appellant 
affirmatively report "$0" in earned income on her EVR's for 
the years 1992, 1993, and 1994.  Based upon this self-report 
of income, VA paid her $18,358 in death pension benefits.  
The RO later discovered that the appellant earned $4,487 from 
May 8, 1992 to December 31, 1992, $4,302 from January 7, 1993 
to December 31, 1993, and $4,620 from January 1994 to 
November 8, 1994 while working with Printing Assistance, Inc.  

In this case, the appellant has provided no explanation for 
her failure to report earned income.  The Board must decide 
on this evidence as to whether the appellant's failure to 
report her earned income for the years 1992, 1993 and 1994 
was the product of bad faith or misrepresentation, or some 
type of innocent misunderstanding.  The numerous award 
letters from 1990 to 1993 clearly and simply explained to the 
appellant was awarded pension benefits on the basis of report 
of "$0" of countable annual income, that her entitlement to 
benefits was income sensitive, that she had an affirmative 
duty to report any income changes promptly, and that her 
failure to promptly report income changes could result in an 
overpayment of benefits.  She was required to repay an 
overpayment of pension benefits for the years 1990 and 1991 
based upon her incorrect report of no income.  

The appellant was clearly on notice of her obligation to 
report earned income through the many notices and explanation 
of benefits provided by VA prior to her filing of her EVR's 
covering the years 1992, 1993, and 1994.  Her award letters 
following the submission of these EVR's clearly notified her 
that the basis of the award was predicated on her report of 
"$0" earned income, and that she should advise the RO if 
the basis for award was incorrect.  On this record, the Board 
finds that the appellant had knowledge of her duty to report 
her earned income to VA, but that she affirmatively denied 
any such form of income for the years 1992, 1993 and 1994.  
She further failed in her duty to correct any reporting 
"mistake" being made when provided notice by VA that her 
awards were predicated on her report of $0 earned income.  
The unreported amounts in this case are substantial - $4,487 
for 1992, $4,302 for 1993 and $4,620 for 1994 - so that this 
is not the type of de minimis income that one may innocently 
fail to recollect having earned.

The Board concludes from this evidence that the appellant 
knowingly failed to report a form of income to VA in order to 
receive VA benefits to which she knew was not entitled.  She 
engaged in a willful blindness, or deliberate indifference, 
to truthful reporting of an obvious form of income in order 
to continue receipt of her VA pension benefits.  Her 
intentional misrepresentation and act of bad faith led to a 
loss to the government in the amount of $18,358.00 for the 
time period from February 1992 to December 1994.  
Accordingly, the Board finds that the appellant's willful 
misrepresentation of material fact and act of bad faith bars 
her from seeking waiver of recovery of the $18,358.00 in 
overpaid death pension benefits.  There is no doubt of 
material fact to be resolved in her favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Her claim for waiver of recovery, 
therefore, is denied.

III.  Notice and assistance

In so holding, the Board notes that the duty to notify and 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) do not apply to a claim for waiver of recovery of 
overpayment as these types of claims are subject to separate 
notice and development procedures.  Barger v. Principi, 16 
Vet. App. 132 (2002).  The Board observes that the RO 
properly followed the procedures of 38 C.F.R. § 3.105(h) 
prior to discontinuing her pension benefits.  As evidenced by 
the RO's letters and notices above, the veteran was provided 
ample opportunity to explain why her failure to report the 
earned income does not constitute an act of willful 
misrepresentation and bad faith.  Furthermore, the appellant 
has been provided ample opportunity to support her claim of 
$7,500 in unreimbursed prescriptive medication expenses for 
the years 1992, 1993 and 1994.  The RO's September 30, 1996 
specifically informed her of the need to submit documentary 
proof such as receipts.  The rating decision on appeal and 
the Statement of the Case advised her that documentary proof 
such as receipts was required.  On October 14, 2003, the RO 
sent the appellant an additional notice to "[p]lease submit 
any evidence in regards to your debt."  She has not 
responded to the RO's request to submit such evidence but, 
rather, advised the Committee in November 2003 that she had 
no further evidence to submit in support of her claim.

On this record, the Board finds that the veteran was properly 
advised of the evidence and/or information necessary to 
substantiate her claim, and the relative duties on the part 
of herself and VA in developing her claim.  The Board further 
finds that no reasonable possibility exists that any further 
development of the claim would be capable of producing 
evidence that would substantiate the claim.  Thus, for all 
practical purposes, the requirements of the VCAA have been 
met in this case.


ORDER

An overpayment of death pension benefits in the amount of 
$18,358.00 was properly created.

Waiver of recovery of the overpayment of death pension is 
denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


